Citation Nr: 1439114	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied entitlement to service connection for a bilateral hearing loss disability and tinnitus.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  A copy of the transcript has been associated with the claims file. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his current hearing loss and tinnitus are due to acoustic trauma in service, including when he worked in a rock quarry, operating a rock drill.  

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The claims file in the instant case contains an SSA inquiry in which it is noted that the Veteran has Title II Status.  Here, these references to Title II Status do not clearly identify his particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon these references, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

If the Veteran has received disability compensation benefits from SSA for the same disabilities for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

Next, in August 1970 the Veteran was seen for a periodical examination in service, during which he was given an audiological examination.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10

25
LEFT
10
10
20

40

It should be noted that for VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385 (2013).

In August 2010 the Veteran was seen for a VA examination for compensation and pension purposes to address his hearing loss and tinnitus.  The Veteran stated that his military noise exposure included rock drills, rock crushers, 105 howitzers, and small arms without use hearing protection.  The examiner noted he had reviewed the Veteran's service treatment records and that the Veteran had an enlistment audiogram in May 1968 and a separation audiogram in July 1971, which showed normal pure tone hearing thresholds bilaterally.  The examiner opined that the Veteran had normal pure tone hearing thresholds in 1971 when he separated and no report of tinnitus during active duty, concluding that his current hearing loss and tinnitus are less likely as not caused by active duty noise exposure.  

The August 2010 examiner did not address the August 1970 hearing examination in service, and as it demonstrates hearing loss, it should be considered when rendering a nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided").

The August 2010 examiner also appears to have used the normal hearing examination separation results as indication that there is no nexus.  However, as Hensley v. Brown demonstrates, even where there is no evidence of the veteran's hearing disability until many years after separation from service, "[I]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of 38 U.S.C. § 1110 would be satisfied [for the basis of determining a disability]." (citing Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App 155 (1993).  

Finally, given the potential interaction between a claim of service connection for a hearing loss disability  and a claim of service connection for tinnitus,  reciprocal development of the latter claim is consistent with affording the Veteran the benefit of all reasonable doubt in the development and adjudication of his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to clarify whether he has applied for, or is in receipt of, Social Security Administration (SSA) disability benefits, and if so, whether they are for the disabilities for which he now seeks service connection.  If the disability benefits are pertinent to the claim on appeal, attempt to obtain the records associated with any SSA decision.  All efforts to do so must be documented, and any negative replies recorded.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss and tinnitus are etiologically related to service.

In doing so, the examiner's attention is invited to:

The August 1970 service audiological examination in which the Veteran showed pure tone thresholds of 40 decibels in left ear at 4000 Hz;  

And the implications of any threshold shifts between the entrance examination, the August 1970 examination, and the separation examination.  See Hensley v. Brown, supra.

In rendering the above opinions, the examiner should consider that the absence of in-service evidence of disability during service, including at the separation examination, is not always fatal to service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



